                Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 1 of 38



     JOSEPH H. HUNT
 1
     Assistant Attorney General
 2   DAVID L. ANDERSON
     United States Attorney
 3   MARCIA BERMAN
     Assistant Branch Director
 4
     KATHRYN C. DAVIS
 5   R. CHARLIE MERRITT
     KEVIN P. HANCOCK
 6   Trial Attorneys
 7   U.S. Department of Justice
     Civil Division, Federal Programs Branch
 8   1100 L Street, NW
     Washington, DC 20530
 9   (202) 616-8298 (phone)
10   (202) 616-8470 (fax)
     Kathryn.C.Davis@usdoj.gov
11
     Counsel for Defendants
12
13                                 UNITED STATES DISTRICT COURT
                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
15
     THERESA SWEET, et al.,
16                                                                    No. 19-cv-03674-WHA
                             Plaintiffs,
17
              v.                                                      DEFENDANTS’ ANSWER TO
18
                                                                      PLAINTIFFS’ CLASS ACTION
     ELISABETH DEVOS, in her official capacity                        COMPLAINT FOR DECLARATORY
19
     as Secretary of Education, and the UNITED                        AND INJUNCTIVE RELIEF
20   STATES DEPARTMENT OF EDUCATION,

21                           Defendants.
22
23
24
25
26
27
28


     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674
                Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 2 of 38




 1            Defendants the United States Department of Education (the “Department”) and Elisabeth
 2   DeVos, in her official capacity as Secretary of Education (the “Secretary”) (collectively
 3   “Defendants”), hereby file an answer to Plaintiffs’ Class Action Complaint for Declaratory and
 4   Injunctive Relief, ECF No. 1 (“Complaint”). Defendants answer the numbered paragraphs of the
 5   Complaint as follows:
 6            The first unnumbered paragraph of the Complaint consists of a quote by Robert F.
 7   Kennedy to which no response is required.
 8            1.        As to the first sentence, Defendants admit that the Higher Education Act
 9   (“HEA”), the Department’s implementing regulations, and the students’ loan contracts provide
10   that students who meet certain eligibility criteria may assert a borrower defense to repayment of
11   their student loans; to the extent a further response is deemed required, denied. Defendants
12   admit the allegations in the second sentence and the allegation in the third sentence that “the
13   Department has not granted or denied a . . . [borrower defense] application since June 2018.”
14   The fourth sentence consists of Plaintiffs’ characterization of this lawsuit to which no response is
15   required. The fifth sentence consists of legal conclusions to which no response is required. To
16   the extent that a response to the fourth and fifth sentences are deemed required, denied. The
17   remainder of the allegations in this paragraph are denied.
18            2.        Defendants admit the first sentence. Defendants lack sufficient knowledge or
19   information to form a belief about the truth of the remaining allegations in this paragraph.
20            3.        Admit.
21            4.        Admit.
22            5.        Defendants admit the first, third, and fourth sentences of this paragraph. As to the
23   second sentence, Defendants admit that in a June 4, 2015 memorandum to the Office of
24   Management and Budget, the Department stated that “[b]ecause borrowers have a right to submit
25   defense to repayment claims, the Department must set up a process to review and adjudicate
26   them.” Defendants respectfully refer the Court to that memorandum for a full and accurate
27   statement of its contents. Defendants deny the remaining allegations in this paragraph.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   1
                Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 3 of 38




 1             6.       Defendants deny the first sentence. As to the second sentence, Defendants admit
 2   that in its response to a report by the Department’s Office of Inspector General (“IG report”) the
 3   Department referred to a “pause” in some aspects of the adjudication process while the
 4   Department evaluated the prior administration’s actions on borrower defense claims. Defendants
 5   respectfully refer the Court to that response for a full and accurate statement of its contents.
 6   Defendants deny that the “‘pause’ has been a full stop.” Defendants deny the third sentence, and
 7   otherwise deny the remaining allegations in this paragraph.
 8             7.       Deny.
 9             8.       Deny.
10             9.       Deny.
11             10.      This paragraph consists of Plaintiffs’ characterization of this lawsuit and legal
12   conclusions to which no response is required. To the extent that a response is deemed required,
13   denied.
14             11.      This paragraph consists of legal conclusions to which no response is required.
15             12.      This paragraph consists of legal conclusions to which no response is required.
16             13.      This paragraph consists of legal conclusions to which no response is required.
17             14.      This paragraph consists of legal conclusions to which no response is required.
18             15.      Defendants lack knowledge or information sufficient to form a belief about the
19   truth of the allegations in the first sentence pertaining to Plaintiff Sweet’s current residence. As
20   to sentence two, Defendants admit that Plaintiff Sweet attended Brooks Institute of Photography
21   and asserted a borrower defense claim. Defendants deny that the claim was asserted in fall 2016.
22             16.      Defendants lack knowledge or information sufficient to form a belief about the
23   truth of the allegations in the first sentence pertaining to Plaintiff Apodaca’s current residence.
24   Defendants admit the second sentence.
25             17.      Defendants lack knowledge or information sufficient to form a belief about the
26   truth of the allegations in the first sentence pertaining to Plaintiff Archibald’s current residence.
27   Defendants admit the second sentence.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   2
                Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 4 of 38




 1            18.       Defendants lack knowledge or information sufficient to form a belief about the
 2   truth of the allegations in the first sentence pertaining to Plaintiff Deegan’s current residence.
 3   Defendants admit the second sentence.
 4            19.       Defendants lack knowledge or information sufficient to form a belief about the
 5   truth of the allegations in the first sentence pertaining to Plaintiff Hood’s current residence. As
 6   to sentence two, Defendants admit that Plaintiff Hood attended ITT and asserted a borrower
 7   defense claim in January 2018. Defendants deny that Plaintiff asserted a claim again in February
 8   2019.
 9            20.       Defendants lack knowledge or information sufficient to form a belief about the
10   truth of the allegations in the first sentence pertaining to Plaintiff Davis’s current residence.    As
11   to sentence two, Defendants admit that Plaintiff Davis attended Florida Metropolitan University
12   and asserted a borrower defense claim in June 2016. Defendants deny that a claim was asserted
13   in April 2015.
14            21.       Admit.
15            22.       Admit.
16            23.       Admit.
17            24.       This paragraph consists of legal conclusions to which no response is required. To
18   the extent that a response is deemed required, Defendants respectfully refer the Court to the
19   Administrative Procedure Act (“APA”) for a full and accurate statement of its contents and
20   otherwise deny the allegations in this paragraph.
21            25.       This paragraph consists of legal conclusions to which no response is required. To
22   the extent that a response is deemed required, Defendants admit that Plaintiffs accurately quote
23   the APA and respectfully refer the Court to the cited APA provision for a full and accurate
24   statement of its contents.
25            26.       This paragraph consists of legal conclusions to which no response is required. To
26   the extent that a response is deemed required, Defendants admit that Plaintiffs accurately quote
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   3
                Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 5 of 38




 1   the APA and respectfully refer the Court to the cited APA provision for a full and accurate
 2   statement of its contents.
 3            27.       This paragraph consists of legal conclusions to which no response is required. To
 4   the extent that a response is deemed required, Defendants admit that Plaintiffs accurately quote
 5   the APA and respectfully refer the Court to the cited APA provision for a full and accurate
 6   statement of its contents.
 7            28.       This paragraph consists of legal conclusions to which no response is required. To
 8   the extent that a response is deemed required, Defendants admit that Plaintiffs accurately quote
 9   the APA provision cited in the first sentence and deny that the APA provision cited in the second
10   sentence contains the quoted language. Defendants respectfully refer the Court to the cited APA
11   provisions for a full and accurate statement of their contents.
12            29.       This paragraph consists of legal conclusions to which no response is required. To
13   the extent that a response is deemed required, Defendants admit that Plaintiffs accurately quote
14   the APA and respectfully refer the Court to the cited APA provision for a full and accurate
15   statement of its contents.
16            30.       This paragraph relates to a claim that has been dismissed, and thus no response is
17   required.
18            31.       Admit.
19            32.       Admit.
20            33.       Admit.
21            34.       Admit.
22            35.       Admit.
23            36.       Admit.
24            37.       Deny.
25            38.       Admit.
26            39.       Admit.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   4
                Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 6 of 38




 1            40.       As to the first sentence, Defendants admit that the Department can impose various
 2   sanctions on a school if it fails to comply with the applicable law, regulations, or program
 3   participation agreement. Defendants admit the second sentence.
 4            41.       Admit.
 5            42.       Deny.
 6            43.       Admit.
 7            44.       This paragraph consists of legal conclusions to which no response is required. To
 8   the extent that a response is deemed required, Defendants respectfully refer the Court to the cited
 9   statutory provisions for a full and accurate statement of their contents and otherwise deny the
10   allegations in this paragraph.
11            45.       This paragraph consists of legal conclusions to which no response is required. To
12   the extent that a response is deemed required, Defendants respectfully refer the Court to the cited
13   statutory and constitutional provisions for a full and accurate statement of its contents and
14   otherwise deny the allegations in this paragraph.
15            46.       This paragraph consists of legal conclusions to which no response is required. To
16   the extent that a response is deemed required, Defendants respectfully refer the Court to 34
17   C.F.R. Parts 30, 31, and 34 for a full and accurate statement of its contents.
18            47.       This paragraph consists of legal conclusions to which no response is required. To
19   the extent that a response is deemed required, Defendants admit that Plaintiff accurately quotes
20   the Department’s regulation and respectfully refer the Court to the cited regulatory provision for
21   a full and accurate statement of its contents. Otherwise, denied.
22            48.       This paragraph consists of legal conclusions to which no response is required. To
23   the extent that a response is deemed required, Defendants respectfully refer the Court to the cited
24   regulatory provisions for a full and accurate statement of their contents and otherwise deny the
25   allegations in this paragraph.
26            49.       Admit.
27            50.       Admit.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   5
                Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 7 of 38




 1            51.       This paragraph consists of legal conclusions to which no response is required. To
 2   the extent that a response is deemed required, Defendants respectfully refer the Court to the cited
 3   statutory provision for a full and accurate statement of its contents and otherwise deny the
 4   allegations in this paragraph.
 5            52.       Defendants admit that FFEL and Direct Loan borrowers have a right to assert a
 6   borrower defense to repayment of such loans based on certain misconduct of the schools they
 7   attended. Defendants deny that such borrowers have a right to a full discharge or that any school
 8   misconduct may form the basis of a borrower defense.
 9            53.       This paragraph consists of legal conclusions to which no response is required. To
10   the extent that a response is deemed required, Defendants respectfully refer the Court to the cited
11   final rule for a full and accurate statement of its contents and otherwise deny the allegations in
12   this paragraph.
13            54.       This paragraph consists of legal conclusions to which no response is required. To
14   the extent that a response is deemed required, Defendants admit that Plaintiff accurately quotes
15   the final rule and respectfully refer the Court to the cited final rule for a full and accurate
16   statement of its contents. Otherwise, denied.
17            55.       This paragraph consists of legal conclusions to which no response is required. To
18   the extent that a response is deemed required, Defendants admit that Plaintiff accurately quotes
19   the Department’s regulation and respectfully refer the Court to the cited regulatory provision for
20   a full and accurate statement of its contents. Otherwise, denied.
21            56.       Admit.
22            57.       Defendants admit that when Congress enacted the statutory provisions creating
23   the Direct Loan Program in 1993 it included a provision that required the Secretary to specify in
24   regulations which acts or omissions of an institution of higher education a borrower could assert
25   as a defense to repayment of a Direct Loan. The remainder of this paragraph consists of legal
26   conclusions to which no response is required. To the extent that a response is deemed required,
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   6
                Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 8 of 38




 1   Defendants respectfully refer the Court to the cited amendment of the HEA for a full and
 2   accurate statement of its contents and otherwise deny the allegations in this paragraph.
 3            58.       This paragraph consists of legal conclusions to which no response is required. To
 4   the extent that a response is deemed required, Defendants admit that Plaintiffs accurately quote
 5   the HEA and respectfully refer the Court to the cited HEA provision for a full and accurate
 6   statement of its contents.
 7            59.       This paragraph consists of legal conclusions to which no response is required. To
 8   the extent that a response is deemed required, Defendants respectfully refer the Court to HEA §
 9   1087e(h) for a full and accurate statement of its contents and otherwise deny the allegations in
10   this paragraph.
11            60.       Defendants admit that the Department promulgated the cited regulation pursuant
12   to its authority under the HEA. The remainder of the paragraph consists of legal conclusions to
13   which no response is required. To the extent that a response is deemed required, Defendants
14   deny that Plaintiffs accurately quote the cited regulation and respectfully refer the Court to the
15   cited regulatory provision for a full and accurate statement of its contents.
16            61.       Admit.
17            62.       Defendants admit that from 1995 to October 2016 the Master Promissory Note for
18   Direct Loans has contained the language quoted in this paragraph or language that is
19   substantially similar to the quoted language.
20            63.       This paragraph consists of legal conclusions to which no response is required. To
21   the extent that a response is deemed required, Defendants deny that the regulatory provision
22   cited contains the quoted language and respectfully refer the Court to the cited regulatory
23   provision for a full and accurate statement of its contents.
24            64.       This paragraph consists of legal conclusions to which no response is required. To
25   the extent that a response is deemed required, Defendants respectfully refer the Court to the
26   HEA, the Department’s regulations, and the cited Master Promissory Notes for a full and
27   accurate statement of their contents and otherwise denies the allegations in this paragraph.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   7
                Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 9 of 38




 1            65.       This paragraph consists of legal conclusions to which no response is required. To
 2   the extent that a response is deemed required, denied.
 3            66.       This paragraph consists of legal conclusions to which no response is required. To
 4   the extent that a response is deemed required, denied.
 5            67.       Admit.
 6            68.       Admit. Defendants respectfully refer the Court to the cited letter to Senator
 7   Warren for a full and accurate statement of its contents.
 8            69.       Admit. Defendants respectfully refer the Court to the cited federal register notice
 9   for a full and accurate statement of its contents.
10            70.       Admit. Defendants respectfully refer the Court to the cited letter to the Office of
11   Management and Budget for a full and accurate statement of its contents.
12            71.       This paragraph consists of legal conclusions to which no response is required. To
13   the extent that a response is deemed required, denied.
14            72.       This paragraph consists of legal conclusions to which no response is required. To
15   the extent that a response is deemed required, Defendants admit that Plaintiffs accurately quote
16   31 U.S.C. § 3711(e)(2) and the Department’s regulation and respectfully refer the Court to the
17   cited statutory and regulatory provisions for a full and accurate statement of their contents.
18   Otherwise, denied.
19            73.       Admit.
20            74.       Admit.
21            75.       This paragraph consists of legal conclusions to which no response is required. To
22   the extent that a response is deemed required, Defendants deny that Plaintiffs accurately quote
23   the cited agreement and respectfully refer the Court to that document for a full and accurate
24   statement of its contents.
25            76.       This paragraph consists of legal conclusions to which no response is required. To
26   the extent that a response is deemed required, Defendants deny that Plaintiffs accurately quote
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   8
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 10 of 38




 1   the cited agreement and respectfully refer the Court to that document for a full and accurate
 2   statement of its contents.
 3            77.       Admit.
 4            78.       Insofar as Defendants did not author the cited Senate report, they lack sufficient
 5   knowledge or information to form a belief about the truth of the allegations in this paragraph.
 6            79.       Insofar as Defendants did not author the cited Senate report, they lack sufficient
 7   knowledge or information to form a belief about the truth of the allegations in this paragraph.
 8            80.       Insofar as Defendants did not author the cited Senate report, they lack sufficient
 9   knowledge or information to form a belief about the truth of the allegations in this paragraph.
10            81.       Insofar as Defendants did not author the cited Senate report, they lack sufficient
11   knowledge or information to form a belief about the truth of the allegations in this paragraph.
12            82.       Insofar as Defendants did not author the cited report, they lack sufficient
13   knowledge or information to form a belief about the truth of the allegations in this paragraph,
14   except to admit that the cited report contains the quoted language.
15            83.       Insofar as Defendants did not author the cited report, they lack sufficient
16   knowledge or information to form a belief about the truth of the allegations in this paragraph,
17   except to admit that the cited report contains the quoted language.
18            84.       Defendants lack sufficient knowledge or information to form a belief about the
19   truth of the allegations in this paragraph.
20            85.       Insofar as Defendants did not author the cited report, they lack sufficient
21   knowledge or information to form a belief about the truth of the allegations in this paragraph,
22   except to admit that the cited report contains the quoted language.
23            86.       Insofar as Plaintiffs do not identify “the schools” to which this paragraph refers,
24   Defendants lack sufficient knowledge or information to form a belief about the truth of the
25   allegations in this paragraph.
26
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   9
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 11 of 38




 1            87.       Insofar as Defendants did not author the cited report, they lack sufficient
 2   knowledge or information to form a belief about the truth of the allegations in this paragraph,
 3   except to admit that the cited report contains the quoted language.
 4            88.       Defendants lack sufficient knowledge or information to form a belief about the
 5   truth of the allegations in this paragraph.
 6            89.       Insofar as Defendants did not author the cited report, they lack sufficient
 7   knowledge or information to form a belief about the truth of the allegations in this paragraph,
 8   except to admit that the cited report contains the quoted language.
 9            90.       Insofar as Plaintiffs do not identify the “for-profit schools” to which this
10   paragraph refers, Defendants lack sufficient knowledge or information to form a belief about the
11   truth of the allegations in this paragraph.
12            91.       Insofar as Defendants did not author the cited report, they lack sufficient
13   knowledge or information to form a belief about the truth of the allegations in this paragraph.
14            92.       Insofar as Defendants did not author the cited report, they lack sufficient
15   knowledge or information to form a belief about the truth of the allegations in this paragraph.
16            93.       Insofar as Defendants did not author the cited report, they lack sufficient
17   knowledge or information to form a belief about the truth of the allegations in this paragraph,
18   except to admit that the cited report contains the quoted language.
19            94.       Defendants lack sufficient knowledge or information to form a belief about the
20   truth of the allegations in this paragraph.
21            95.       Defendants lack sufficient knowledge or information to form a belief about the
22   truth of the allegations in this paragraph.
23            96.       Defendants lack sufficient knowledge or information to form a belief about the
24   truth of the allegations in this paragraph.
25            97.       Defendants lack sufficient knowledge or information to form a belief about the
26   truth of the allegations in this paragraph.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   10
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 12 of 38




 1             98.      Defendants lack sufficient knowledge or information to form a belief about the
 2   truth of the allegations in this paragraph.
 3             99.      Defendants lack sufficient knowledge or information to form a belief about the
 4   truth of the allegations in this paragraph.
 5             100.     Defendants lack sufficient knowledge or information to form a belief about the
 6   truth of the allegations in this paragraph.
 7             101.     Defendants lack sufficient knowledge or information to form a belief about the
 8   truth of the allegations in this paragraph.
 9             102.     Defendants lack sufficient knowledge or information to form a belief about the
10   truth of the allegations in this paragraph.
11             103.     Defendants lack sufficient knowledge or information to form a belief about the
12   truth of the allegations in this paragraph.
13             104.     Defendants admit that the Department reported in a 2014 press release that 72
14   percent “of the for-profit gainful employment programs the Department could analyze and which
15   could be affected by [its] action . . . produced graduates who on average earned less than high
16   school dropouts.” Defendants respectfully refer the Court to the Department’s press release for a
17   full and accurate statement of its contents and otherwise deny the allegations in this paragraph.
18             105.     Defendants lack sufficient knowledge or information to form a belief about the
19   truth of the allegations in this paragraph.
20             106.     Defendants lack sufficient knowledge or information to form a belief about the
21   truth of the allegations in this paragraph.
22             107.     Deny.
23             108.     Defendants deny the first sentence. The second sentence consists of legal
24   conclusions to which no response is required. To the extent a response is deemed required,
25   denied.
26
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   11
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 13 of 38




 1             109.     Defendants deny the first sentence. The second sentence consists of legal
 2   conclusions to which no response is required. To the extent a response is deemed required,
 3   denied.
 4             110.     Defendants deny the first sentence. The second sentence consists of legal
 5   conclusions to which no response is required. To the extent a response is deemed required,
 6   denied.
 7             111.     Defendants lack sufficient knowledge or information to form a belief about the
 8   truth of the allegation that “for-profit colleges accounted for approximately 98% of all loan
 9   cancellation applications sent to the government between 2016 and 2018.” The remainder of this
10   paragraph consists of legal conclusions to which no response is required. To the extent a
11   response is deemed required, denied.
12             112.     Admit.
13             113.     Defendants lack sufficient knowledge or information to form a belief about the
14   truth of the allegations in this paragraph pertaining to the number of loans recommended for
15   discharge. Defendants admit the remaining allegations in this paragraph.
16             114.     This paragraph consists of legal conclusions to which no response is required. To
17   the extent a response is deemed required, denied.
18             115.     The first sentence of this paragraph consists of legal conclusions to which no
19   response is required. Defendants lack sufficient knowledge or information to form a belief about
20   the truth of the allegations in the second sentence.
21             116.     This paragraph consists of legal conclusions to which no response is required. To
22   the extent a response is deemed required, denied.
23             117.     Insofar as the terms “situation” and “untenable” are vague and undefined,
24   Defendants lack sufficient knowledge or information to form a belief about the truth of the
25   allegations in this paragraph.
26
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   12
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 14 of 38




 1             118.     Defendants admit sentence one and the first clause of sentence two. The
 2   remainder of this paragraph consists of legal conclusions to which no response is required. To
 3   the extent a response is deemed required, denied.
 4             119.     Admit.
 5             120.     Defendants admit that the closure of Corinthian Colleges almost immediately
 6   produced over 1,000 claims from borrowers to defense from repayment. Defendants lack
 7   knowledge or information sufficient to form a belief about the truth of the remaining allegations
 8   in this paragraph.
 9             121.     Defendants admit that around the same time borrowers from other schools
10   submitted borrower defense applications. The remainder of this paragraph consists of legal
11   conclusions to which no response is required. To the extent a response is deemed required,
12   denied.
13             122.     Admit.
14             123.     Admit.
15             124.     Defendants admit that the Special Master issued four reports and respectfully
16   refer the Court to those reports for a full and accurate statement of their contents. Otherwise,
17   denied.
18             125.     Defendants admit that Plaintiffs accurately quote the cited Special Master report
19   and respectfully refer the Court to that report for a full and accurate statement of its contents.
20             126.     Defendants admit that Plaintiffs accurately quote the cited Special Master report
21   and respectfully refer the Court to that report for a full and accurate statement of its contents.
22             127.     Defendants admit that Plaintiffs accurately quote the cited Special Master report
23   and respectfully refer the Court to that report for a full and accurate statement of its contents.
24             128.     Defendants admit that from June 24, 2015 through June 23, 2015 the Department
25   approved for discharge 3,787 student loans. Otherwise, denied.
26             129.     Admit.
27             130.     Admit.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   13
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 15 of 38




 1            131.      Admit.
 2            132.      Admit.
 3            133.      Admit.
 4            134.      Admit.
 5            135.      Admit.
 6            136.      Admit.
 7            137.      Admit.
 8            138.      Defendants admit that the Department found that Corinthian had systemically
 9   misrepresented the rates at which its graduates were employed (i.e., its “job placement rates”)
10   and published on its website lists of Corinthian campuses and academic programs covered by
11   these findings, as well as the range of dates to which the findings apply at each program.
12   Defendants deny that those findings determined whether any particular former Corinthian
13   student “established” a defense to repayment under this job placement rate theory.
14            139.      Defendants admit the first sentence. Defendants admit that a Department
15   memorandum exists with respect to “transferability of credit” claims of former Corinthian
16   students. To the extent the allegations in this paragraph seek to characterize portions of the
17   memorandum that have not been publicly released, Defendants can neither confirm nor deny
18   them because to do so would reveal information protected by privilege, including the attorney-
19   client privilege.
20            140.      Defendants admit the first sentence. Defendants admit that a Department
21   memorandum exists with respect to “guaranteed employment” claims of former Corinthian
22   students. To the extent the allegations in this paragraph seek to characterize portions of the
23   memorandum that have not been publicly released, Defendants can neither confirm nor deny
24   them because to do so would reveal information protected by privilege, including the attorney-
25   client privilege.
26            141.      Deny.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   14
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 16 of 38




 1            142.      Defendants admit the first sentence. Defendants admit that a Department
 2   memorandum exists with respect to “guaranteed employment” claims of former ITT students.
 3   To the extent the allegations in this paragraph seek to characterize portions of the memorandum
 4   that have not been publicly released, Defendants can neither confirm nor deny them because to
 5   do so would reveal information protected by privilege, including the attorney-client privilege.
 6            143.      Admit.
 7            144.      Defendants admit that Plaintiffs accurately quote the Department’s October 28,
 8   2016 report on borrower defense and respectfully refer the Court to that report for a full and
 9   accurate statement of its contents.
10            145.      Defendants lack sufficient knowledge or information to form a belief about the
11   truth of the allegations in this paragraph.
12            146.      Deny.
13            147.      Defendants admit that the first quote contained in this paragraph accurately quotes
14   the Borrower Defense Unit Claims Review Protocol and that the second quote contained in this
15   paragraph accurately quotes the IG Report. Defendants respectfully refer the Court to those
16   documents for a full and accurate statement of their contents.
17            148.      This paragraph consists of legal conclusions to which no response is required. To
18   the extent a response is deemed required, Defendants admit that Plaintiffs accurately quote the
19   Borrower Defense Unit Claims Review Protocol with respect to determining whether a student is
20   eligible for a borrower defense under the Department’s 1995 regulation where the claim is not
21   covered by the Department’s findings and respectfully refer the Court to that protocol for a full
22   and accurate statement of its contents. Otherwise, denied.
23            149.      Deny.
24            150.      Defendants admit that each individual named in subparagraphs a-f worked at one
25   time or are working at the Department and have the previous jobs or ties mentioned in those
26   subparagraphs among their extensive professional and employment histories. Otherwise, denied.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   15
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 17 of 38




 1            151.      Defendants admit that Plaintiffs accurately quote the Department’s response to the
 2   cited Questions for the Record and respectfully refer the Court to that response for a full and
 3   accurate statement of its contents.
 4            152.      Deny.
 5            153.      Admit.
 6            154.      Defendants admit the allegations in sentence one of this paragraph. Defendants
 7   deny the allegations in sentence two.
 8            155.      Defendants admit that Plaintiffs accurately quote the Department’s response to the
 9   cited Questions for the Record and respectfully refer the Court to that response for a full and
10   accurate statement of its contents.
11            156.      Defendants admit that Plaintiffs accurately quote the Department’s response to the
12   cited Questions for the Record in the first clause and respectfully refer the Court to that response
13   for a full and accurate statement of its contents. Defendants deny the remaining allegations in
14   this paragraph.
15            157.      Defendants admit that Plaintiffs accurately quote the transcript of the cited
16   congressional testimony and respectfully refer the Court to that transcript for a full and accurate
17   statement of its contents. Defendants deny the remaining allegations in this paragraph.
18            158.      Defendants deny the allegations in the first clause that it sharply reduced its
19   staffing and resources upon the change in administration. Defendants admit the allegation in the
20   second clause that the Department inherited a significant backlog of borrower defense claims.
21            159.      Admit.
22            160.      Admit.
23            161.      Admit.
24            162.      Admit.
25            163.      Defendants admit that Plaintiffs accurately quote the IG report and respectfully
26   refer the Court to that report for a full and accurate statement of its contents. Insofar as the IG
27   Report does not include such information, Defendants lack sufficient knowledge or information
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   16
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 18 of 38




 1   to form a belief about the truth of the allegation that the communication at issue was made in
 2   March 2017.
 3            164.      Defendants admit the first sentence of this paragraph. As to the second sentence,
 4   Defendants admit that Plaintiffs accurately quote the transcript of Under Secretary Manning’s
 5   comments during a negotiated rulemaking committee meeting in November 2017 and
 6   respectfully refer the Court to that transcript for a full and accurate statement of its contents.
 7            165.      Defendants admit that, based on the recommendation of the Review Panel in May
 8   2017, the Department approved 16,000 borrower defense claims that had been approved, but not
 9   effectuated, prior to January 20, 2017. Otherwise, denied.
10            166.      Admit.
11            167.      Defendants deny that Plaintiffs accurately quote the Department’s statement and
12   respectfully refer the Court to the transcript of Under Secretary Manning’s comments made
13   during a negotiated rulemaking committee meeting in January 2018 for a full and accurate
14   statement of its contents.
15            168.      Defendants lack knowledge or information sufficient to form a belief about the
16   truth of the allegations in this paragraph.
17            169.      Admit.
18            170.      Defendants admit that Plaintiffs accurately quote the IG report and respectfully
19   refer the Court to that report for a full and accurate statement of its contents.
20            171.      Defendants admit that Plaintiffs accurately quote the IG report and respectfully
21   refer the Court to that report for a full and accurate statement of its contents.
22            172.      Defendants admit that Plaintiffs accurately quote the IG report and respectfully
23   refer the Court to that report for a full and accurate statement of its contents.
24            173.      Defendants admit that Plaintiffs accurately quote the IG report and respectfully
25   refer the Court to that report for a full and accurate statement of its contents.
26            174.      Defendants admit that Plaintiffs accurately quote the IG report and respectfully
27   refer the Court to that report for a full and accurate statement of its contents.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   17
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 19 of 38




 1            175.      Defendants admit that Plaintiffs accurately quote the IG report and respectfully
 2   refer the Court to that report for a full and accurate statement of its contents.
 3            176.      Defendants admit that the allegations in this paragraph and respectfully refer the
 4   Court to the cited November 29, 2017 response to the IG report for a full and accurate statement
 5   of its contents.
 6            177.      This paragraph consists of legal conclusions to which no response is required. To
 7   the extent a response is deemed required, Defendants respectfully refer the Court to the cited
 8   Government Accountability Office standards for a full and accurate statement of its contents and
 9   otherwise deny the allegations in this paragraph.
10            178.      Defendants admit that the Department has a policy requiring the submission of
11   corrective actions plans, under which varying deadlines and requirements apply. Defendants
12   deny the remaining allegations in this paragraph.
13            179.      Defendants admit that Plaintiffs accurately quote the cited OIG FOIA response
14   and respectfully refer the Court to that response for a full and accurate statement of its contents.
15   The remaining allegations in this paragraph consist of legal conclusions to which no response is
16   required. To the extent a response is deemed required, denied.
17            180.      Admit.
18            181.      Admit.
19            182.      Admit.
20            183.      Deny.
21            184.      Defendants admit that Plaintiffs accurately quote the Department’s response to
22   Questions for the Record of Senator Murray and respectfully refer the Court to that response for
23   a full and accurate statement of its contents.
24            185.      Deny. Defendants respectfully refer the Court to the transcript of Under Secretary
25   Jones’ cited testimony for a full and accurate statement of its contents.
26            186.      Admit.1
27   1
       Deny. Defendants respectfully refer the Court to the cited Senate Report for a full and accurate
28   statement of its contents.
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   18
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 20 of 38




 1            187.      Defendants admit that since January 1, 2019, borrowers have continued to assert
 2   borrower defense claims. Defendants deny the remaining allegations in this paragraph.
 3            188.      Defendants admit the allegations in this paragraph except with respect to United
 4   Education Institutes and Lincoln Technical Institute. Defendants deny that United Education
 5   Institutes and Lincoln Technical Institute, as of the date of this filing, have more than 500
 6   application from former students pending.
 7            189.      Defendants admit that the Department has granted borrower defense applications
 8   from former students of Corinthian, ACI, ITT and other schools since 1994. Defendants deny
 9   the remaining allegations in this paragraph.
10            190.      Deny.
11            191.      Defendants lack sufficient knowledge or information to form a belief about the
12   truth of the allegations in this paragraph.
13            192.      Defendants admit that Plaintiffs accurately quote the cited letter to Senator
14   Warren and respectfully refer the Court to that letter for a full and accurate statement of its
15   contents.
16            193.      Defendants lack sufficient knowledge or information to form a belief about the
17   truth of the allegations in this paragraph.
18            194.      Defendants admit that Plaintiffs accurately quote the cited notice of proposed
19   rulemaking and respectfully refer the Court to the notice for a full and accurate statement of its
20   contents. Defendants otherwise deny the allegations in this paragraph.
21            195.      Defendants admit that Plaintiffs accurately quote the cited letter of Under
22   Secretary Manning and respectfully refer the Court to that letter for a full and accurate statement
23   of its contents.
24            196.      Defendants admit that Plaintiffs accurately quote the transcript of Under Secretary
25   Manning’s comments during a negotiated rulemaking committee meeting in November 2017 and
26   respectfully refer the Court to that transcript for a full and accurate statement of its contents.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   19
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 21 of 38




 1            197.      Defendants admit that Plaintiffs accurately quote the transcript of Under Secretary
 2   Manning’s comments during a negotiated rulemaking committee meeting in November 2017 and
 3   respectfully refer the Court to that transcript for a full and accurate statement of its contents.
 4            198.      Defendants admit that Plaintiffs accurately quote the transcript of Under Secretary
 5   Manning’s comments during a negotiated rulemaking committee meeting in November 2017 and
 6   respectfully refer the Court to that transcript for a full and accurate statement of its contents.
 7            199.      Defendants admit that Plaintiffs accurately quote the transcript of Under Secretary
 8   Manning’s comments during a negotiated rulemaking committee meeting in January 2018 and
 9   respectfully refer the Court to that transcript for a full and accurate statement of its contents.
10   Defendants otherwise deny the allegations in this paragraph.
11            200.      Defendants admit that Plaintiffs accurately quote the transcript of Under Secretary
12   Manning’s comments during a negotiated rulemaking committee meeting in January 2018 and
13   respectfully refer the Court to that transcript for a full and accurate statement of its contents.
14            201.      Defendants admit that Plaintiffs accurately quote the cited regulation and
15   respectfully refer the Court to that regulation for a full and accurate statement of its contents.
16   Defendants otherwise deny the allegations in this paragraph.
17            202.      Defendants admit that the transcript of the cited House committee hearing
18   contains language similar to the quoted language in this paragraph and respectfully refer the
19   Court to the transcript for a full and accurate statement of its contents.
20            203.      Defendants admit that Plaintiffs accurately quote the transcript of the cited Senate
21   committee hearing and respectfully refer the Court to that transcript for a full and accurate
22   statement of its contents.
23            204.      Deny.
24            205.      Defendants deny that the Department has engaged in any unlawful conduct that
25   has harmed Plaintiffs or the class.
26            206.      As to sentence one, Defendants admit that the loans of class members who elected
27   to have their loans placed in forbearance are accruing interest. Defendants lack knowledge or
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   20
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 22 of 38




 1   information sufficient to form a belief about the truth of the remaining allegations in this
 2   paragraph.
 3            207.      Defendants lack knowledge or information sufficient to form a belief about the
 4   truth of the allegations in this paragraph.
 5            208.      Defendants lack knowledge or information sufficient to form a belief about the
 6   truth of the allegations in this paragraph.
 7            209.      Defendants admit that a successful borrower defense application results in
 8   removal of negative credit reporting associated with the discharged loan or loans and refunds of
 9   any amounts paid on the loan but only up to the amount discharged.
10            210.      This paragraph consists of legal conclusions to which no response is required. To
11   the extent a response is deemed required, denied.
12            211.      Defendants admit that Plaintiffs accurately quote the Department’s universal
13   borrower application and respectfully refer the Court to that document for a full and accurate
14   statement of its contents.
15            212.      Defendants admit that Plaintiffs accurately quote the Department’s universal
16   borrower application and respectfully refer the Court to that document for a full and accurate
17   statement of its contents.
18            213.      Defendants admit that Plaintiffs accurately quote the transcript of cited
19   congressional testimony and respectfully refer the Court to that transcript for a full and accurate
20   statement of its contents.
21            214.      Deny.
22            215.      Deny.
23            216.      Deny.
24            217.      Deny.
25            218.      Defendants lack knowledge or information sufficient to form a belief about the
26   truth of the allegations in this paragraph.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   21
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 23 of 38




 1            219.      Defendants lack knowledge or information sufficient to form a belief about the
 2   truth of the allegations in this paragraph.
 3            220.      Defendants lack knowledge or information sufficient to form a belief about the
 4   truth of the allegations in this paragraph.
 5            221.      This paragraph consists of legal conclusions to which no response is required. To
 6   the extent a response is deemed required, denied.
 7            222.      Defendants deny that the Department has engaged in any unlawful conduct that
 8   has harmed Plaintiffs or the class.
 9            223.      Defendants lack knowledge or information sufficient to form a belief about the
10   truth of the allegations in this paragraph.
11            224.      Defendants deny that the Department has engaged in any unlawful conduct that
12   has harmed Plaintiffs or the class.
13            225.      Defendants lack knowledge or information sufficient to form a belief about the
14   truth of the allegations in this paragraph.
15            226.      Defendants lack knowledge or information sufficient to form a belief about the
16   truth of the allegations in this paragraph.
17            227.      Defendants deny that the Department has engaged in any unlawful conduct that
18   has harmed Plaintiffs or the class.
19            228.      Defendants deny that the Department has engaged in any unlawful conduct that
20   has harmed Plaintiffs or the class.
21            229.      Defendants lack knowledge or information sufficient to form a belief about the
22   truth of the allegations in this paragraph.
23            230.      Defendants lack knowledge or information sufficient to form a belief about the
24   truth of the allegations in this paragraph.
25            231.      Defendants lack knowledge or information sufficient to form a belief about the
26   truth of the allegations in this paragraph.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   22
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 24 of 38




 1            232.      Defendants lack knowledge or information sufficient to form a belief about the
 2   truth of the allegations in this paragraph.
 3            233.      Defendants deny that the Department has engaged in any unlawful conduct that
 4   has harmed Plaintiffs or the class.
 5            234.      Defendants lack knowledge or information sufficient to form a belief about the
 6   truth of the allegations in this paragraph.
 7            235.      Defendants deny that the Department has engaged in any unlawful conduct that
 8   has harmed Plaintiffs or the class.
 9            236.      Defendants admit Plaintiff Sweet’s age. Defendants lack knowledge or
10   information sufficient to form a belief about the truth of the allegations pertaining to Plaintiff
11   Sweet’s current residence.
12            237.      Defendants lack knowledge or information sufficient to form a belief about the
13   truth of the allegations in this paragraph.
14            238.      Admit.
15            239.      Defendants lack knowledge or information sufficient to form a belief about the
16   truth of the allegations in the first and second sentences. Defendants admit the allegations in the
17   third sentence.
18            240.      Admit.
19            241.      Admit.
20            242.      Admit.
21            243.      Defendants lack knowledge or information sufficient to form a belief about the
22   truth of the allegations in this paragraph and subparagraphs.
23            244.      Defendants admit the allegations in the first sentence. Defendants lack
24   knowledge or information sufficient to form a belief about the truth of the allegations in the
25   second and third sentences.
26            245.      Defendants lack knowledge or information sufficient to form a belief about the
27   truth of the allegations in this paragraph.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   23
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 25 of 38




 1            246.      Defendants lack knowledge or information sufficient to form a belief about the
 2   truth of the allegations in this paragraph.
 3            247.      Defendants admit that Plaintiff Sweet has filed a borrower defense claim with the
 4   Department. Defendants deny that the claim was submitted in the fall 2016.
 5            248.      Admit.
 6            249.      Defendants admit that interest continues to accrue on Plaintiff Sweet’s loans
 7   while the loans are in forbearance and her borrower defense claim is pending. Defendants deny
 8   that Plaintiff will be responsible for paying all of the accrued interest and otherwise deny the
 9   remaining allegations in this paragraph.
10            250.      Defendants lack knowledge or information sufficient to form a belief about the
11   truth of the allegations in this paragraph.
12            251.      Defendants lack knowledge or information sufficient to form a belief about the
13   truth of the allegations in this paragraph.
14            252.      Defendants lack knowledge or information sufficient to form a belief about the
15   truth of the allegations in this paragraph.
16            253.      Defendants lack knowledge or information sufficient to form a belief about the
17   truth of the allegations in this paragraph.
18            254.      As to sentence one, Defendants deny that the Department has engaged in any
19   unlawful conduct that has harmed Plaintiff or the class. Defendants lack knowledge or
20   information sufficient to form a belief about the truth of the remaining allegations in this
21   paragraph.
22            255.      Defendants lack knowledge or information sufficient to form a belief about the
23   truth of the allegations in this paragraph.
24            256.      Defendants deny the allegation that “the Department sits on her borrower
25   defense.” Defendants lack knowledge or information sufficient to form a belief about the truth
26   of the remaining allegations in this paragraph.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   24
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 26 of 38




 1            257.      Defendants admit Plaintiff Apodaca’s age. Defendants lack knowledge or
 2   information sufficient to form a belief about the truth of the allegations pertaining to Plaintiff
 3   Apodaca’s current residence.
 4            258.      Defendants lack knowledge or information sufficient to form a belief about the
 5   truth of the allegations in this paragraph.
 6            259.      Defendants lack knowledge or information sufficient to form a belief about the
 7   truth of the allegations in this paragraph.
 8            260.      Admit.
 9            261.      Admit.
10            262.      Defendants lack knowledge or information sufficient to form a belief about the
11   truth of the allegations in this paragraph.
12            263.      Defendants lack knowledge or information sufficient to form a belief about the
13   truth of the allegations in this paragraph and subparagraphs.
14            264.      Admit.
15            265.      Admit.
16            266.      This paragraph consists of legal conclusions to which no response is required. To
17   the extent a response is deemed required, denied.
18            267.      Admit.
19            268.      Defendants lack knowledge or information sufficient to form a belief about the
20   truth of the allegations in this paragraph.
21            269.      Defendants admit that interest continues to accrue on Plaintiff Apodaca’s loans
22   while the loans are in forbearance and her borrower defense claim is pending. Defendants deny
23   that Plaintiff will be responsible for paying all of the accrued interest and otherwise deny the
24   remaining allegations in this paragraph.
25            270.      As to sentence one, Defendants deny that the Department has engaged in any
26   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   25
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 27 of 38




 1   information sufficient to form a belief about the truth of the remaining allegations in this
 2   paragraph.
 3            271.      Defendants lack knowledge or information sufficient to form a belief about the
 4   truth of the allegations in this paragraph.
 5            272.      Defendants lack knowledge or information sufficient to form a belief about the
 6   truth of the allegations in this paragraph.
 7            273.      Defendants lack knowledge or information sufficient to form a belief about the
 8   truth of the allegations in this paragraph.
 9            274.      Deny.
10            275.      Defendants deny the second sentence. Defendants lack knowledge or information
11   sufficient to form a belief about the truth of the remaining allegations in this paragraph.
12            276.      Defendants deny the allegation that the Departments “refus[es] to act on her
13   borrower defense.” Defendants lack knowledge or information sufficient to form a belief about
14   the truth of the remaining allegations in this paragraph.
15            277.      Defendants admit Plaintiff Archibald’s age. Defendants lack knowledge or
16   information sufficient to form a belief about the truth of the allegations pertaining to Plaintiff
17   Archibald’s current residence.
18            278.      Defendants lack knowledge or information sufficient to form a belief about the
19   truth of the allegations in this paragraph.
20            279.      Defendants lack knowledge or information sufficient to form a belief about the
21   truth of the allegations in this paragraph.
22            280.      Admit.
23            281.      Defendants lack knowledge or information sufficient to form a belief about the
24   truth of the allegations in this paragraph.
25            282.      Defendants lack knowledge or information sufficient to form a belief about the
26   truth of the allegations in this paragraph.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   26
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 28 of 38




 1            283.      Defendants lack knowledge or information sufficient to form a belief about the
 2   truth of the allegations in this paragraph and subparagraph.
 3            284.      Admit.
 4            285.      Defendants lack knowledge or information sufficient to form a belief about the
 5   truth of the allegations in this paragraph.
 6            286.      Defendants lack knowledge or information sufficient to form a belief about the
 7   truth of the allegations in this paragraph.
 8            287.      Admit.
 9            288.      As to the first clause of this paragraph, Defendants admit that in 2016, in
10   accordance with the law and the Department’s regulations, Plaintiff Archibald’s tax refund was
11   offset and applied to her student loan debt. Defendants lack knowledge or information sufficient
12   to form a belief about the truth of the allegations in the second clause of this paragraph.
13            289.      Admit.
14            290.      Admit.
15            291.      Defendants lack knowledge or information sufficient to form a belief about the
16   truth of the allegations in this paragraph.
17            292.      Defendants lack knowledge or information sufficient to form a belief about the
18   truth of the allegations in this paragraph.
19            293.      As to sentence one, Defendants deny that the Department has engaged in any
20   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
21   information sufficient to form a belief about the truth of the remaining allegations in this
22   paragraph.
23            294.      Defendants lack knowledge or information sufficient to form a belief about the
24   truth of the allegations in this paragraph.
25            295.      Defendants lack knowledge or information sufficient to form a belief about the
26   truth of the allegations in this paragraph.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   27
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 29 of 38




 1            296.      Defendants lack knowledge or information sufficient to form a belief about the
 2   truth of the allegations in this paragraph.
 3            297.      Defendants deny that “the Department refuses to decide her borrower loan.”
 4   Defendants lack knowledge or information sufficient to form a belief about the truth of the
 5   remaining allegations in this paragraph.
 6            298.      Defendants admit Plaintiff Deegan’s age. Defendants lack knowledge or
 7   information sufficient to form a belief about the truth of the allegations pertaining to Plaintiff
 8   Deegan’s current residence.
 9            299.      Defendants lack knowledge or information sufficient to form a belief about the
10   truth of the allegations in this paragraph.
11            300.      Defendants lack knowledge or information sufficient to form a belief about the
12   truth of the allegations in this paragraph.
13            301.      Defendants lack knowledge or information sufficient to form a belief about the
14   truth of the allegations in this paragraph.
15            302.      Admit.
16            303.      Defendants admit the allegations in the first sentence of this paragraph.
17   Defendants deny the allegations in the second sentence.
18            304.      Defendants lack knowledge or information sufficient to form a belief about the
19   truth of the allegations in this paragraph and subparagraphs.
20            305.      Admit.
21            306.      Defendants lack knowledge or information sufficient to form a belief about the
22   truth of the allegations in this paragraph.
23            307.      Defendants lack knowledge or information sufficient to form a belief about the
24   truth of the allegations in this paragraph.
25            308.      Defendants lack knowledge or information sufficient to form a belief about the
26   truth of the allegations in this paragraph.
27            309.      Admit.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   28
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 30 of 38




 1            310.      Admit.
 2            311.      Defendants admit that interest continues to accrue on Plaintiff Deegan’s loans
 3   while the loans are in forbearance and his borrower defense claim is pending. Defendants deny
 4   that Plaintiff will be responsible for paying all of the accrued interest and otherwise deny the
 5   remaining allegations in this paragraph.
 6            312.      As to sentence one, Defendants deny that the Department has engaged in any
 7   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
 8   information sufficient to form a belief about the truth of the remaining allegations in this
 9   paragraph.
10            313.      Defendants lack knowledge or information sufficient to form a belief about the
11   truth of the allegations in this paragraph.
12            314.      As to sentence one, Defendants deny that the Department has engaged in any
13   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
14   information sufficient to form a belief about the truth of the allegations in this paragraph.
15            315.      As to sentence one, Defendants deny that the Department has engaged in any
16   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
17   information sufficient to form a belief about the truth of the allegations in this paragraph.
18            316.       Defendants deny that the Department has engaged in any unlawful conduct that
19   has harmed Plaintiffs or the class.
20            317.      Defendants admit Plaintiff Hood’s age. Defendants lack knowledge or
21   information sufficient to form a belief about the truth of the remaining allegations in this
22   paragraph.
23            318.      Defendants lack knowledge or information sufficient to form a belief about the
24   truth of the allegations in this paragraph.
25            319.      Admit.
26            320.      Admit.
27            321.      Admit.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   29
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 31 of 38




 1            322.      Defendants lack knowledge or information sufficient to form a belief about the
 2   truth of the allegations in this paragraph.
 3            323.      Defendants lack knowledge or information sufficient to form a belief about the
 4   truth of the allegations in this paragraph and subparagraph.
 5            324.      Admit.
 6            325.      Defendants lack knowledge or information sufficient to form a belief about the
 7   truth of the allegations in this paragraph.
 8            326.      Defendants lack knowledge or information sufficient to form a belief about the
 9   truth of the allegations in this paragraph.
10            327.      Defendants lack knowledge or information sufficient to form a belief about the
11   truth of the allegations in this paragraph.
12            328.      Defendants admit the allegation in the first sentence of this paragraph.
13   Defendants deny the allegations in the second sentence.
14            329.      Admit.
15            330.      Defendants admit that interest continues to accrue on Plaintiff Hood’s loans while
16   the loans are in forbearance and his borrower defense claim is pending. Defendants deny that
17   Plaintiff will be responsible for paying all of the accrued interest and otherwise deny the
18   remaining allegations in this paragraph.
19            331.      Defendants lack knowledge or information sufficient to form a belief about the
20   truth of the allegations in this paragraph.
21            332.      Defendants lack knowledge or information sufficient to form a belief about the
22   truth of the allegations in this paragraph.
23            333.      Defendants lack knowledge or information sufficient to form a belief about the
24   truth of the allegations in this paragraph.
25            334.      Defendants lack knowledge or information sufficient to form a belief about the
26   truth of the allegations in the first sentence. As to the second sentence, Defendants deny that the
27   Department has engaged in any unlawful conduct that has harmed Plaintiffs or the class.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   30
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 32 of 38




 1            335.      Defendants deny that the Department has engaged in any unlawful conduct that
 2   has harmed Plaintiffs or the class. Defendants lack knowledge or information sufficient to form
 3   a belief about the truth of the remaining allegations in this paragraph.
 4            336.      Defendants admit Plaintiff Davis’s age. Defendants lack knowledge or
 5   information sufficient to form a belief about the truth of the allegations pertaining to Plaintiff
 6   Davis’s current residence.
 7            337.      Defendants lack knowledge or information sufficient to form a belief about the
 8   truth of the allegations in this paragraph.
 9            338.      Defendants lack knowledge or information sufficient to form a belief about the
10   truth of the allegations in this paragraph.
11            339.      Defendants lack knowledge or information sufficient to form a belief about the
12   truth of the allegations in this paragraph and subparagraph.
13            340.      Admit.
14            341.      Defendants lack knowledge or information sufficient to form a belief about the
15   truth of the allegations in this paragraph.
16            342.      Defendants lack knowledge or information sufficient to form a belief about the
17   truth of the allegations in this paragraph.
18            343.      Defendants deny the first sentence. As to sentence two, Defendants admit that
19   Plaintiff Davis submitted a borrower defense application in June 2016. The remaining
20   allegations in this paragraph are denied.
21            344.      This paragraph consists of legal conclusions to which no response is required. To
22   the extent a response is deemed required, denied.
23            345.      This paragraph consists of legal conclusions to which no response is required. To
24   the extent a response is deemed required, denied.
25            346.      Admit.
26            347.      Defendants admit that interest continues to accrue on Plaintiff Davis’s loans while
27   the loans are in forbearance and her borrower defense claim is pending. Defendants deny that
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   31
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 33 of 38




 1   Plaintiff will be responsible for paying all of the accrued interest and otherwise deny the
 2   remaining allegations in this paragraph.
 3            348.      Defendants admit the allegations in the first sentence of this paragraph.
 4   Defendants deny the allegations in the second sentence of this paragraph.
 5            349.      As to sentence one, Defendants deny that the Department has engaged in any
 6   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
 7   information sufficient to form a belief about the truth of the remaining allegations in this
 8   paragraph.
 9            350.      As to sentence one, Defendants deny that the Department has engaged in any
10   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
11   information sufficient to form a belief about the truth of the remaining allegations in this
12   paragraph.
13            351.      Defendants lack knowledge or information sufficient to form a belief about the
14   truth of the allegations in this paragraph.
15            352.      As to sentence one, Defendants deny that the Department has engaged in any
16   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
17   information sufficient to form a belief about the truth of the remaining allegations in this
18   paragraph.
19            353.      Defendants admit that Plaintiffs accurately quote Plaintiff Davis’s borrower
20   defense application and respectfully refer the Court to the application for a full and accurate
21   statement of its contents.
22            354.      Defendants lack knowledge or information sufficient to form a belief about the
23   truth of the allegations in this paragraph.
24            355.      Defendants admit Plaintiff Jacobson’s age. Defendants lack knowledge or
25   information sufficient to form a belief about the truth of the allegations pertaining to Plaintiff
26   Jacobson’s current residence.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   32
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 34 of 38




 1            356.      Defendants lack knowledge or information sufficient to form a belief about the
 2   truth of the allegations in this paragraph.
 3            357.      Defendants lack knowledge or information sufficient to form a belief about the
 4   truth of the allegations in this paragraph.
 5            358.      Defendants lack knowledge or information sufficient to form a belief about the
 6   truth of the allegations in this paragraph.
 7            359.      Admit.
 8            360.      Defendants lack knowledge or information sufficient to form a belief about the
 9   truth of the allegations in this paragraph or subparagraph.
10            361.      Defendants admit that Plaintiff Jacobson received approximately $25,000 in
11   FFEL loans. Defendants lack knowledge or information sufficient to form a belief about the
12   truth of the remaining allegations in this paragraph.
13            362.      Defendants lack knowledge or information sufficient to form a belief about the
14   truth of the allegations in this paragraph.
15            363.      Defendants lack knowledge or information sufficient to form a belief about the
16   truth of the allegations in this paragraph.
17            364.      Admit.
18            365.      Admit.
19            366.      Defendants admit that interest continues to accrue on Plaintiff Sweet’s loans
20   while the loans are in forbearance and her borrower defense claim is pending. Defendants deny
21   that Plaintiff will be responsible for paying all of the accrued interest and otherwise deny the
22   remaining allegations in this paragraph.
23            367.      As to sentence one, Defendants deny that the Department has engaged in any
24   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
25   information sufficient to form a belief about the truth of the remaining allegations in this
26   paragraph.
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   33
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 35 of 38




 1            368.      As to sentence one, Defendants deny that the Department has engaged in any
 2   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
 3   information sufficient to form a belief about the truth of the remaining allegations in this
 4   paragraph.
 5            369.      As to sentence one, Defendants deny that the Department has engaged in any
 6   unlawful conduct that has harmed Plaintiffs or the class. Defendants lack knowledge or
 7   information sufficient to form a belief about the truth of the remaining allegations in this
 8   paragraph.
 9            370.      Defendants lack knowledge or information sufficient to form a belief about the
10   truth of the allegations in this paragraph.
11            371.      This paragraph consists of Plaintiffs’ characterization of their lawsuit to which no
12   response is required.
13            372.      This paragraph relates to a class action claim that has been dismissed, and thus no
14   response is required.
15            373.      This paragraph consists of legal conclusions to which no response is required. To
16   the extent that a response is deemed required, denied.
17                      a. This subparagraph consists of legal conclusions to which no response is
18   required. To the extent that a response is deemed required, denied.
19                      b. This subparagraph consists of legal conclusions to which no response is
20   required. To the extent that a response is deemed required, the Department denies that it has a
21   “policy of inaction” and otherwise denies the remaining allegations in this subparagraph.
22                      c. This subparagraph consists of legal conclusions to which no response is
23   required. To the extent that a response is deemed required, denied.
24                      d. This subparagraph consists of legal conclusions to which no response is
25   required. To the extent that a response is deemed required, Defendants lack knowledge or
26   information sufficient to form a belief about the truth of the allegation that Plaintiffs “intend to
27   prosecute this action vigorously.” Otherwise, denied.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   34
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 36 of 38




 1                      e. Defendants admit the allegations in the first sentence. Defendants lack
 2   knowledge or information sufficient to form a belief about the truth of the allegations in the
 3   second and third sentences. Otherwise, denied.
 4            374.      This paragraph consists of legal conclusions and requests for relief to which no
 5   response is required. To the extent that a response is deemed required, denied.
 6            375.      This paragraph consists of legal conclusions and requests for relief to which no
 7   response is required. To the extent that a response is deemed required, denied.
 8            376.      This paragraph consists of legal conclusions and requests for relief to which no
 9   response is required. To the extent that a response is deemed required, denied.
10            377.      Defendants repeat and incorporate by reference their responses to all preceding
11   paragraphs.
12            378.      This paragraph consists of legal conclusions and requests for relief to which no
13   response is required. To the extent that a response is deemed required, denied.
14            379.      This paragraph consists of legal conclusions and requests for relief to which no
15   response is required. To the extent that a response is deemed required, denied.
16            380.      This paragraph consists of legal conclusions to which no response is required. To
17   the extent that a response is deemed required, Defendants admit that Plaintiffs accurately quote
18   the APA and respectfully refer the Court to the cited APA provision for a full and accurate
19   statement of its contents.
20            381.      Admit.
21            382.      Admit.
22            383.      Admit.
23            384.      This paragraph consists of legal conclusions and requests for relief to which no
24   response is required. To the extent that a response is deemed required, denied.
25            385.      Defendants deny that the Department has engaged in any unlawful conduct that
26   has harmed Plaintiffs or the class.
27            386.      Defendants admit the first sentence. Defendants deny the second sentence.
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   35
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 37 of 38




 1             387.     Deny.
 2             388.     This paragraph consists of legal conclusions and requests for relief to which no
 3   response is required. To the extent that a response is deemed required, denied.
 4             389.     This paragraph consists of legal conclusions and requests for relief to which no
 5   response is required. To the extent that a response is deemed required, denied.
 6             390-404.These paragraphs relate to a claim that has been dismissed, and thus no
 7   response is required.
 8             The remaining unnumbered paragraphs in the Complaint contain requests for relief to
 9   which no response is required. To the extent a response is deemed required, Defendants deny
10   that Plaintiffs are entitled to the relief requested or to any relief.
11             THEREFORE, having fully answered, Defendants assert that Plaintiffs are not entitled to
12   the relief requested, or to any relief whatsoever, and request that this action be dismissed with
13   prejudice and that Defendants be given such other relief as the Court deems just and proper.
14   Each and every allegation of the Complaint not heretofore expressly admitted or denied is hereby
15   denied.
16
17
18   DATED: November 14, 2019                                            Respectfully submitted,
19
20                                                                       JOSEPH H. HUNT
                                                                         Assistant Attorney General
21
                                                                         MARCIA BERMAN
22                                                                       Assistant Branch Director
23
                                                                         /s/ Kathryn C. Davis
24                                                                       KATHRYN C. DAVIS (DC Bar No.
                                                                         985055)
25                                                                       Senior Counsel
26                                                                       R. CHARLIE MERRITT (VA Bar No.
                                                                         89400)
27                                                                       KEVIN P. HANCOCK
                                                                         U.S. Department of Justice
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   36
               Case 3:19-cv-03674-WHA Document 55 Filed 11/14/19 Page 38 of 38



                                                                         Civil Division, Federal Programs Branch
 1
                                                                         1100 L Street, NW
 2                                                                       Washington, DC 20530
                                                                         (202) 616-8298 (phone)
 3                                                                       (202) 616-8470 (fax)
                                                                         E-mail: Kathryn.C.Davis@usdoj.gov
 4
 5                                                                       Attorneys for Defendants

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Defendants’ Answer to Plaintiffs’ Class Action Complaint for Declaratory and Injunctive Relief
     No. 19-cv-03674



                                                                   37
